       Case 1:21-cv-01697-JPO-RWL Document 85 Filed 08/13/21 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK                                                       8/13/2021

BRANDON OGBOLU,

                 Plaintiff,

     v.                                                                    LETTER TO JUDGE
                                                                           August 12, 2021
THE TRUSTEES OF COLUMBIA UNIVERSITY
IN THE CITY OF NEW YORK, LEE C.
BOLLINGER, JANE E. BOOTH, PATRICIA S.
CATAPANO, AND ANDREW W. SCHILLING,

                Defendants.



Honorable Robert W. Lehrburger
United States Magistrate Judge
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007-1312
Re: Motion to file under seal; Case No. 21-CV-1697 (JPO)

Your Honor,

Of course. Following are the reasons why I wish to file the message under seal:

    1) The message is intended for you and Judge J. Paul Oetken, not the public.
    2) It contains highly, highly sensitive matters that should especially be reviewed by the Court before
       any public disclosure.
    3) Both you and Judge J. Paul Oetken would understand why it should be filed under seal.
    4) I feel that it is my duty to share this information with the Court.
    5) Once you and Judge J. Paul Oetken are aware of the message, you will likely be compelled to relay
       it to other government officials.
    6) It is time sensitive.
    7) Premature public disclosure would threaten the governmental review process.

If these points do not fit the criteria of the Second Circuit’s high standards for filing under seal, then I’ll
proceed to publish here. Thanks for the consideration of this request.


Dated: Las Vegas, NV                                       Respectfully submitted,
       August 12, 2021
                                                           /s/ Brandon Ogbolu
                                                           Brandon Ogbolu (Plaintiff)


                                                      1
             Case 1:21-cv-01697-JPO-RWL Document 85 Filed 08/13/21 Page 2 of 2



                                                        1500 Bay Road #1110
                                                        Miami Beach, Florida 33139
                                                        Email: Beo2106@protonmail.com
                                                        Telephone: (917) 831-9077

                                                        Pro se

Neither this letter nor Plaintiff's previous letter indicates if, let alone, how the "message" Plaintiff
requests to file under seal is relevant to this case. If Plaintiff believes in good faith that the
information he wishes to provide is relevant to the case, then by August 20, 2021, he shall (1) file a
letter stating he believes in good faith that the information is relevant and generally explain how it is
relevant, and (2) submit the information to the chambers email of Judge Lehrburger for purposes of in
camera review so that the Court may determine whether the information should be filed under seal.
Plaintiff also has not indicated whether by filing under seal, he intends to withhold the message from
Defendants, or rather that the message not appear on the public record although shared with
Defendants. Accordingly, the letter to be filed by August 20, 2021 shall also indicate whether by filing
under seal, Plaintiff intends that the message not be disclosed to Defendants, and if so, the grounds
for not disclosing it to them. If Plaintiff does not believe in good faith that the message is relevant to
this case, then he shall so inform the Court by August 20, 2021.




                                                          8/13/2021




                                                    2
